PER CURIAM.
We find no error in the trial of this case and affirm defendant’s conviction. In sentencing the defendant, however, the trial court failed to give the defendant credit for jail time already served while awaiting sentence. He is entitled to such credit although not to duplicate credit. McKnight v. State, 325 So.2d 79 (Fla. 4th DCA 1976). Upon remand the trial court is directed to determine whether defendant has, in fact, received credit for jail time served and if he has not, the court shall modify the sentence in this case accordingly.
AFFIRMED and REMANDED.
CROSS, ALDERMAN and DAUKSCH, JJ., concur.